Citation Nr: 9922573	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to 
September 1975, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  A notice of disagreement was 
received in March 1998.  A statement of the case was issued 
in April 1998, and a substantive appeal was received that 
same month.  In June 1999, the veteran testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.

During the June 1999 hearing, the veteran advanced claims of 
entitlement to service connection for an eye injury and for a 
rash.  These matters are hereby referred to the RO for 
appropriate action.


REMAND

The Board notes at the outset that a claim of entitlement to 
service connection for bilateral knee disability was denied 
in a June 1994 rating decision from which the veteran did not 
appeal.  That decision is final.  38 U.S.C.A. § 7105(c) (West 
1991). 

The veteran subsequently advanced service connection claims 
for bilateral knee disability and for hypertension, 
apparently on the basis as being due to an undiagnosed 
illness.  The RO denied these claims in the December 1997 
rating decision from which the present appeal arises.  It 
appears that the RO considered the knee disability claim de 
novo since the veteran was advancing an argument based on a 
different theory of establishing service connection (as due 
to an undiagnosed illness).  However, at the June 1999 Board 
hearing, the veteran through his representative indicated 
that he was no longer claiming entitlement to service 
connection based on an undiagnosed illness.  Analytically, it 
would seem that the bilateral knee claim should now be viewed 
as a claim to reopen the final June 1994 rating decision.  
However, the Board believes that the testimony offered by the 
veteran at the June 1999 hearing together with other evidence 
received since June 1994 (including statements from fellow 
servicemen) effectively constitutes new and material evidence 
so as to reopen the bilateral knee claim, even though this 
analysis and such a finding has not been formally made by the 
RO.  

In view of the above, it must now be considered whether the 
bilateral knee claim (as a reopened claim) and the 
hypertension claim (as an original claim) are well-grounded 
under 38 U.S.C.A. § 5107(a).  The Board hereby advises the 
veteran and his representative that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Alternatively, a claim may still be well 
grounded "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

The veteran indicated at his June 1999 Travel Board hearing 
that he has continued to serve with the National Guard since 
his return from the Persian Gulf and that National Guard 
medical records should show pertinent symptoms shortly after 
his return from the Persian Gulf.  It does not appear from 
the claims file that National Guard medical records 
(especially any dated in 1991 and 1992) have been obtained.  
Given the veteran's testimony, the fact that a VA medical 
record documents an elevated blood pressure reading of 132/98 
in July 1992 (just over a year after discharge from service), 
and in view of the one-year statutory presumption for 
hypertension, the Board believes that all available National 
Guard medical records dated in 1991 and thereafter should be 
obtained. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any additional medical records 
documenting treatment during the 
veteran's periods of active military 
service as well as Army National Guard 
medical records dated in 1991 and 
thereafter.  

2.  When the above actions have been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any of the 
veteran's claims are determined to be 
well-grounded, then the RO should 
undertake such additional development as 
necessary (such as medical 
examinations(s) to clarify diagnoses 
and/or furnish opinion(s) regarding 
causation) to meet the statutory duty to 
assist the veteran.

3.  As to any claim which the benefit 
sought is not granted, the RO should then 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative are free to submit 
additional evidence and argument in support of the issues on 
appeal.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



